Title: To James Madison from Richard Forrest, 4 July 1816
From: Forrest, Richard
To: Madison, James


        
          
            Dear Sir,
            1 oclock July 4. 1816
          
          Having let my two Houses to Mr. De Neuville, and Stipulated to furnish him with a Carriage House and Stable, which I am afraid I shall not be able to get ready by the time promised, and as he has agreed to receive one at a rea[s]onable distance during the approaching winter, I have thought it might be possible to obtain the one formerly used by Mr. Jefferson for that purpose. It is now entirely unoccupied. I will give any rent that may be asked for it until mine can be got ready.
          Pray do me the favor to let me know your pleasure on this subject. In great has[te] I remain yours most sincerely
          
            Rd. Forrest
          
        
        
          I have just returned from the House of Represents. and heard a most admerable oration delivered by young Mr. Lear.
          The French Minister left this Place in the Steam Boat yesterday for Montpelier.
          The Capitol was crowded to overflowing.
        
      